—In an action, inter alia, based upon an account stated, the defendants appeal from a judgment of the Supreme Court, Nassau County (Alpert, J.), entered July 29, 1997, which, upon the granting of the plaintiff’s motion for partial summary judgment on his second cause of action based *555upon an account stated, is in favor of the plaintiff and against the defendants in the principal sum of $149,500.
Ordered that the judgment is affirmed, with costs.
As the Supreme Court properly found, the unrebutted proof in the record establishes that the plaintiff rendered the defendants extensive legal services over many years for which the defendants agreed to pay a minimum of $500,000, that several invoices sent by the plaintiff to the defendants were never questioned by the defendants, and that the defendants paid approximately $350,500 of the $500,000 billed before they abruptly discontinued their payments on the ground that they did not owe the plaintiff any money. By their silence and partial payments, the defendants expressed their agreement that the bills sent to them by the plaintiff were correct and would be paid (see, e.g., Coudert Bros. v Finalco Group, 176 AD2d 622; Chisholm-Ryder Co. v Sommer & Sommer, 70 AD2d 429, 433). Accordingly, and in view of the defendants’ failure to raise any genuine triable issue of fact, the plaintiff’s motion for partial summary judgment was properly granted (see, e.g., Dreyer & Traub v Rubinstein, 191 AD2d 236, 237; Parker Chapin Flattau & Klimpl v Daelen Corp., 59 AJD2d 375, 377-378). Miller, J. P., O’Brien, Pizzuto and Friedmann, JJ., concur.